Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 18, 1993, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of manslaughter and criminal possession of a weapon after he shot and killed a fellow youth following a verbal altercation with a group of youths on a subway car. On appeal, he argues, inter alia, that he was denied his right to counsel during a prearraignment lineup. Even if we assume that such error occurred, under the circumstances of this case any error was harmless beyond a reasonable doubt (see, People v Coates, 74 NY2d 244; People v Jackson, 74 NY2d 787).
The defendant was placed at the crime scene by two prosecution witnesses who had not viewed a lineup. One of the prosecution witnesses was a friend of the defendant and was with him at the time of the shooting. Indeed, the defendant did not argue at trial that he was misidentified. Rather, he argued that the shooting was in self-defense in response to a threat of robbery. In addition, the defendant was linked to the crime by incriminating statements he made to an acquaintance and by spent bullet shells he left on the roof of a building which matched a shell found at the crime scene.
We have considered the defendant’s remaining contentions *408and find them to be without merit. Bracken, J. P., Ritter, Joy and Goldstein, JJ., concur.